DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a generic computer program. Claims that are not directed to any statutory categories include, “Products that do not have any physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations.” MPEP 2106.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1, 11 and 20 limitation, obtaining a first Doppler signal where clutter filtering corresponding to each of a 5plurality of pixels is not performed and a second Doppler signal where clutter filtering corresponding to each of the plurality of pixels is performed, is unclear if the first and second Doppler signals are being extracted from an image or a sequence of signals or something else. It is unclear if the Doppler signal where the pixels are not performed on are in reference to the original raw data source or a proceeding source, if the later it is unclear what the input source is.  
	Regarding Claim 11, the preamble discloses an ultrasound diagnosis apparatus, when the claim as a whole is examined, there is no correlation to the system components disclosed in the recited claim limitations to a diagnosis. The limitations disclosed correspond to computation and determination for ultrasound motion reduction and displaying of the results.  It is unclear the intended diagnosis from the recited claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. 20130336560, December 19, 2013)(hereinafter, “Wong”) and Beach et. al. (U.S. 20060079782, April 13, 2006)(hereinafter, “Beach”).
	Regarding Claim 1, the claim limitations are the intended usage of Claim 11, since the references cited in Claim 11 have system and methods capabilities, the limitations are as such rejected under the same rationale. Wong teaches: A method of displaying a Doppler image (Fig. 5, [0029]), the method comprising: 
obtaining a first Doppler signal where clutter filtering corresponding to each of a 5plurality of pixels is not performed and a second Doppler signal where clutter filtering corresponding to each of the plurality of pixels is performed (Fig. 5, element 30, acquire frames of data, [0029-0040]; “The ultrasound data represents a plane or volume of a patient. A volume is scanned along different planes or other distribution of scan lines within the volume. The scanned volume or plane is an interior of an object, such as the patient. The data representing the patient is formed from spatial sampling of the object.” [0030]; “The frames of ultrasound data represent flow power response from a patient. Flow power may be clutter power. Flow data is generated from the spatial or beamformed samples of the ensemble. Any flow data may be generated, such as velocity, energy (power), and/or variance. Doppler processing, such as autocorrelation, may be used. In other embodiments, temporal correlation may be used. Another process may be used to estimate the flow data. Color Doppler parameter values (e.g., velocity, energy, or variance values) are estimated from the spatial samples acquired at different times. Color is used to distinguish from spectral Doppler imaging, where the power spectrum for a range gate is estimated. The change in frequency between two samples for the same location at different times indicates the velocity. A sequence of more than two samples may be used to estimate the color Doppler parameter values.” [0035]; “The clutter strength may be estimated from all or a sub-set of samples of a given ensemble. For example, the unfiltered clutter power is determined from an averaged or summed power of all of the samples of the ensemble. As another example, 
determining a first motion score indicating a degree of flash artifact occurrence by using velocity information of the first Doppler signal (Fig. 5, element 32, detect motion,[0041-0048], “FIG. 5 shows a method for color flow motion artifact suppression in medical diagnostic ultrasound. The method is performed by the system 10 of FIG. 6 or a different system. The acts of FIG. 5 are performed in the order shown or a different order.” [0028]; “All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions.” [0047]; “The characteristic is set by selecting a value. For example, an experimentally determined mapping function provides a velocity threshold, wall filter cutoff, or clutter spectrum shift based on an input amount of motion (e.g., an input correlation coefficient). The setting is an original or independently determined value.” [0051].  Examiner notes, flash artifact is synonymous to motion artifact or clutter and flash artifact suppression is synonymous with spatial filtering, clutter suppression or motion artifact suppression, the claim limitations of flash artifact occurrence is met by the teachings of Wong.); 
determining a first weight for suppressing flash artifacts of each pixel based on 10the first motion score and a velocity difference value between the first Doppler signal and the second Doppler signal (Fig. 5, elements 34, 36, 38 and 40, set clutter filter based on detected motion, set velocity threshold, set clutter shift, set cutoff frequency, [0049-0060]; “In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the 
generating a first Doppler image of the object by applying the first weight to the second Doppler signal of each pixel (“In act 46, the clutter filtered estimates are used for imaging. An image of the flow in the patient is generated. The image is generated from an output of the clutter filtering. The clutter filtering operates on the flow estimates, such as Doppler data. The image is a color flow or tissue Doppler image. The image represents the flow, such as being a color velocity or energy image.” [0066]);
and displaying the first Doppler image of the object (“The flow may be overlaid or displayed with B-mode or tissue data. Two-dimensional images may be provided. A sequence of images may be provided. Three-dimensional renderings or color M-mode images may be provided.” [0067]).
Wang is silent with regards to a velocity difference value.
Beach in the field of ultrasound imaging systems teaches: “By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF). A collection of received temporal samples from each spatial location is thus called an "ensemble." A color-flow processor 26 estimates the blood flow velocity from the ensemble of data by estimating the phase difference between the adjacent temporal samples, typically using an autocorrelation 
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a velocity difference value as taught in Beach to provide an “…estimate of the instantaneous position of the scatterer.” (Beach, [0093]).
Regarding Claim 2, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the displaying of the first Doppler image comprises displaying the first Doppler image along with the first motion score (“The flow may be overlaid or displayed with B-mode or tissue data. Two-dimensional images may be provided. A sequence of images may be provided. Three-dimensional renderings or color M-mode images may be provided.” [0067]; “The display 27 is a CRT, LCD, plasma, projector, monitor, printer, touch screen, or other now known or later developed display device. The display 27 receives RGB or other color values and outputs an image. The image may be gray scale or color image. The image represents the region of the patient scanned by the beamformer and transducer 14. The image is a color flow image based on the clutter filtered velocity, energy, and/or variance estimates.” [0084]).
Regarding Claim 3, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.

Regarding Claim 4, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the determining of the first motion score comprises determining the first motion score by using velocity distribution information of the first Doppler signal having a power greater than a mean power (“All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions… the frame correlation coefficient is calculated as: C(f)=(.SIGMA..sub.p,qM.sub.p,q(f)*M.sub.p,q(f-1))/(sqrt of(|.SIGMA..sub.p,qM.sup.2.sub.p,q(f).parallel..SIGMA..sub.p,qM.sup.2.sub- .p,q(f)|)). 

Regarding Claim 5, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the generating of the Doppler image of the object comprises: receiving an input that sets a degree of flash artifact suppression from a user (“FIG. 5 shows a method for color flow motion artifact suppression in medical diagnostic ultrasound. The method is performed by the system 10 of FIG. 6 or a different system. The acts of FIG. 5 are performed in the order shown or a different order. Additional, different, or fewer acts than shown in FIG. 5 may be used. For example, one, two, all three, or none of acts 36, 38, and 40 are performed. As another example, act 46 is not provided. The acts of FIG. 5, described below, 
determining a second weight corresponding to the set degree of flash artifact suppression (“Color Doppler parameter values (e.g., velocity, energy, or variance values) are estimated from the spatial samples acquired at different times. Color is used to distinguish from spectral Doppler imaging, where the power spectrum for a range gate is estimated. The change in frequency between two samples for the same location at different times indicates the velocity. A sequence of more than two samples may be used to estimate the color Doppler parameter values.” [0035];” All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions.” [0047]);
and generating a second Doppler image of the object by applying the first weight and the second weight to the second Doppler signal of each pixel (“The flow may be overlaid or displayed with B-mode or tissue data. Two-dimensional images may be provided. A sequence of images may be provided. Three-dimensional renderings or color M-mode images may be provided.” [0067]; “The display 27 is a CRT, LCD, plasma, projector, monitor, printer, touch screen, or other now known or later developed display device. The display 27 receives RGB or 
Regarding Claim 6 the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Wong further teaches: further comprising providing information indicating 5the degree of flash artifact suppression (“In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function may be used, such as linear or non-linear relationship of the correlation coefficient to settings. Alternatively, that sufficient motion is detected is used for setting. The settings are binary--one setting for little or no motion and another setting for more motion.” [0049]; “Any characteristic of clutter filtering may be set. The wall filter cutoff frequency, type of wall filter, spectrum shift, velocity threshold, power threshold, and/or other characteristic is set. In one embodiment represented by act 38, a shift applied to a clutter spectrum prior to filtering is set based on the detected lateral motion.” [0056]).
Regarding Claim 8, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the determining of the first weight comprises determining the first weight to decrease as the first motion score increases (“Different clutter filtering techniques may be used based on the correlation coefficient. In addition or an alternative to setting a characteristic of clutter filtering, different approaches may be selected. For example, when little or no motion is detected from frame correlation, the clutter spectrum is shifted to counteract any detected shift. When large motion is detected from frame correlation, the shifting of clutter spectrum is reduced or disabled, but another approach is implemented. The other 
Regarding Claim 9, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the determining of the first weight comprises: determining first pixels, for which a velocity value of the first Doppler signal is greater than a threshold value, as outliers (Fig. 5, element 30, acquire frames of data, [0029-0040]; “The ultrasound data represents a plane or volume of a patient. A volume is scanned along different planes or other distribution of scan lines within the volume. The scanned volume or plane is an interior of an object, such as the patient. The data representing the patient is formed from spatial sampling of the object.” [0030]; “The frames of ultrasound data represent flow power response from a patient. Flow power may be clutter power. Flow data is generated from the spatial or beamformed samples of the ensemble. Any flow data may be generated, such as velocity, energy (power), and/or variance. Doppler processing, such as autocorrelation, may be used. In other embodiments, temporal correlation may be used. Another process may be used to estimate the flow data. Color Doppler parameter values (e.g., velocity, energy, or variance values) are estimated from the spatial samples acquired at different times. Color is used to distinguish from spectral Doppler imaging, where the power spectrum for a range gate is estimated. The change in frequency between two samples for the same location at different times indicates the velocity. A sequence of more than two samples may be used to estimate the color Doppler parameter values.” [0035]); 
determining pixels other than the first pixels from among the plurality of pixels as second pixels for suppressing the flash artifacts (“A volume is scanned along different planes or other distribution of scan lines within the volume. The scanned volume or plane is an interior of an object, such as the patient. The data representing the patient is formed from spatial sampling of the object. The spatial samples are for locations distributed in an acoustic sampling grid. A 
and determining the first weight corresponding to each of the second pixels, based on the first motion score and the velocity difference value between the first Doppler signal and the second Doppler signal (Fig. 5, elements 34, 36, 38 and 40, set clutter filter based on detected motion, set velocity threshold, set clutter shift, set cutoff frequency, [0049-0060]; “In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function may be used, such as linear or non-linear relationship of the correlation coefficient to settings. Alternatively, that sufficient motion is detected is used for setting. The settings are binary--one setting for little or no motion and another setting for more motion.” [0049]; “The characteristic is set by selecting a value. For example, an experimentally determined mapping function provides a velocity threshold, wall filter cutoff, or clutter spectrum shift based on an input amount of motion (e.g., an input correlation coefficient). The setting is an original or independently determined value.” [0051]).
Wang is silent with regards to a velocity difference value.
Beach in the field of ultrasound imaging systems teaches: “By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF). A collection of received temporal samples from each spatial location is thus called an "ensemble." A color-flow 
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a velocity difference value as taught in Beach to provide an “…estimate of the instantaneous position of the scatterer.” (Beach, [0093]).
Regarding Claim 10, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the determining of the first weight comprises determining that the first weight is when the velocity difference value between the first Doppler signal and the second Doppler signal is greater than a threshold value (Fig. 5, elements 34, 36, 38 and 40, set clutter filter based on detected motion, set velocity threshold, set clutter shift, set cutoff frequency, [0049-0060]; “In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function may be used, such as linear or non-linear relationship of the correlation coefficient to settings. Alternatively, that sufficient motion is detected is used for setting. The settings are binary--one setting for little or no motion and another setting for more motion.” [0049]; “The characteristic is set by selecting a value. For example, an experimentally determined mapping function provides a velocity threshold, wall 
Wang is silent with regards to a velocity difference value.
Beach in the field of ultrasound imaging systems teaches: “By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF). A collection of received temporal samples from each spatial location is thus called an "ensemble." A color-flow processor 26 estimates the blood flow velocity from the ensemble of data by estimating the phase difference between the adjacent temporal samples, typically using an autocorrelation algorithm. A 2D image is created by acquiring multiple samples from different spatial locations. In Doppler mode, which is implemented with a Doppler processor 30, scanning is performed along a single scan line, and a spectrum of the blood velocity from a single spatial location is estimated from a substantially larger ensemble of data (typically, data from 64-512 pulses). Before displaying the processed image frame on a raster monitor or display 36, scan conversion is performed by a scan converter circuit 32, which converts the acquired ultrasound data from polar coordinates to the Cartesian coordinates used by the raster display.” [0093].
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a velocity difference value as taught in Beach to provide an “…estimate of the instantaneous position of the scatterer.” (Beach, [0093]).
Regarding Claim 11, Wong teaches: An ultrasound diagnosis apparatus (Fig. 6, system for color flow motion artifact suppression in medical diagnostic ultrasound, [0068]) comprising: 
a controller (fig. 6, element 24, processor [0068]; “The processor 24 is a digital signal processor, a general processor, an application specific integrated circuit, field programmable gate array, control processor, digital circuitry, analog circuitry, graphics processing unit, 
36obtain a first Doppler signal where clutter filtering corresponding to each of a plurality of pixels is not performed and a second Doppler signal where clutter filtering corresponding to each of the plurality of pixels is performed (Fig. 5, element 30, acquire frames of data, [0029-0040]; “The ultrasound data represents a plane or volume of a patient. A volume is scanned along different planes or other distribution of scan lines within the volume. The scanned volume or plane is an interior of an object, such as the patient. The data representing the patient is formed from spatial sampling of the object.” [0030]; “The frames of ultrasound data represent flow power response from a patient. Flow power may be clutter power. Flow data is generated from the spatial or beamformed samples of the ensemble. Any flow data may be generated, such as velocity, energy (power), and/or variance. Doppler processing, such as autocorrelation, may be used. In other embodiments, temporal correlation may be used. Another process may be used to estimate the flow data. Color Doppler parameter values (e.g., velocity, energy, or variance values) are estimated from the spatial samples acquired at different times. Color is used to distinguish from spectral Doppler imaging, where the power spectrum for a range gate is estimated. The change in frequency between two samples for the same location at different times indicates the velocity. A sequence of more than two samples may be used to estimate the color Doppler parameter values.” [0035]; “The clutter strength may be estimated from all or a sub-set of samples of a given ensemble. For example, the unfiltered clutter power is determined from an averaged or summed power of all of the samples of the ensemble. As another example, the unfiltered clutter power is determined from the power or magnitude of just a single member 
determine a first motion score indicating a degree of flash artifact occurrence by using velocity information of the first Doppler signal (Fig. 5, element 32, detect motion,[0041-0048], “All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions.” [0047]. Examiner notes the determine limitation is the intended use of the velocity information.) 
and determine a first weight for suppressing flash artifacts of each pixel based on the first motion score and a velocity difference value between the first Doppler signal and the second Doppler signal (Fig. 5, elements 34, 36, 38 and 40, set clutter filter based on detected motion, set velocity threshold, set clutter shift, set cutoff frequency, [0049-0060]; “In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function may be used, such as linear or non-linear relationship of the correlation coefficient to settings. Alternatively, that sufficient motion is detected is used for setting. The settings are binary--one setting for little or no motion and another setting for more motion.” [0049]; “The characteristic is set by selecting a value. For example, an experimentally determined mapping function provides a velocity threshold, wall filter cutoff, or clutter spectrum shift based on an input amount of motion (e.g., an input correlation coefficient). The setting is an original or independently determined value.” [0051]); 

and a display for displaying the first Doppler image of the object (“The flow may be overlaid or displayed with B-mode or tissue data. Two-dimensional images may be provided. A sequence of images may be provided. Three-dimensional renderings or color M-mode images may be provided.” [0067]).
Wang is silent with regards to a velocity difference value.
Beach in the field of ultrasound imaging systems teaches: “By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF). A collection of received temporal samples from each spatial location is thus called an "ensemble." A color-flow processor 26 estimates the blood flow velocity from the ensemble of data by estimating the phase difference between the adjacent temporal samples, typically using an autocorrelation algorithm. A 2D image is created by acquiring multiple samples from different spatial locations. In Doppler mode, which is implemented with a Doppler processor 30, scanning is performed along a single scan line, and a spectrum of the blood velocity from a single spatial location is estimated from a substantially larger ensemble of data (typically, data from 64-512 pulses). Before displaying the processed image frame on a raster monitor or display 36, scan conversion is performed by a scan converter circuit 32, which converts the acquired ultrasound data from polar coordinates to the Cartesian coordinates used by the raster display.” [0093].

Regarding Claim 12, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Wong further teaches: wherein the controller is further configured to: display the first Doppler image along with the first motion score on the display (“The flow may be overlaid or displayed with B-mode or tissue data. Two-dimensional images may be provided. A sequence of images may be provided. Three-dimensional renderings or color M-mode images may be provided.” [0067]; “The display 27 is a CRT, LCD, plasma, projector, monitor, printer, touch screen, or other now known or later developed display device. The display 27 receives RGB or other color values and outputs an image. The image may be gray scale or color image. The image represents the region of the patient scanned by the beamformer and transducer 14. The image is a color flow image based on the clutter filtered velocity, energy, and/or variance estimates.” [0084]).
Regarding Claim 13, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the velocity information of the first Doppler signal comprises a mean velocity of the first Doppler signal and a velocity standard deviation of the first Doppler signal, is substantially similar in scope with corresponding limitations recited in Claim 3 and is therefore, rejected under the same rationale.
Regarding Claim 14, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the controller is further configured to determine the first motion score by using a mean velocity and a velocity standard deviation of the first 4 and is therefore, rejected under the same rationale. 
Regarding Claim 15, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the controller is further configured to: receive an input that sets a degree of flash artifact suppression from a user through an input interface, 30determine a second weight corresponding to the set degree of flash artifact suppression, and 37generate a second Doppler image of the object by applying the first weight and the second weight to the second Doppler signal of each pixel, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 16, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the controller is 5further configured to control the display to provide information indicating the degree of flash artifact suppression, is substantially similar in scope with corresponding limitations recited in Claim 6 and is therefore, rejected under the same rationale.
Regarding Claim 18, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
wherein the controller is 15further configured to determine the first weight to decrease as the velocity difference value between the first Doppler signal and the second Doppler signal decreases (“Different clutter filtering techniques may be used based on the correlation coefficient. In addition or an alternative to setting a characteristic of clutter filtering, different approaches may be selected. For example, when little or no motion is detected from frame correlation, the clutter spectrum is shifted to counteract any detected shift. When large motion is detected from frame correlation, the shifting of clutter spectrum is reduced or disabled, but another approach is implemented. The other approach may be increasing the wall filter cutoff 
Wang is silent with regards to a velocity difference value.
Beach in the field of ultrasound imaging systems teaches: “By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF). A collection of received temporal samples from each spatial location is thus called an "ensemble." A color-flow processor 26 estimates the blood flow velocity from the ensemble of data by estimating the phase difference between the adjacent temporal samples, typically using an autocorrelation algorithm. A 2D image is created by acquiring multiple samples from different spatial locations. In Doppler mode, which is implemented with a Doppler processor 30, scanning is performed along a single scan line, and a spectrum of the blood velocity from a single spatial location is estimated from a substantially larger ensemble of data (typically, data from 64-512 pulses). Before displaying the processed image frame on a raster monitor or display 36, scan conversion is performed by a scan converter circuit 32, which converts the acquired ultrasound data from polar coordinates to the Cartesian coordinates used by the raster display.” [0093].
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a velocity difference value as taught in Beach to provide an “…estimate of the instantaneous position of the scatterer.” (Beach, [0093]).
Regarding Claim 19, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the controller is further configured to:  20determine first pixels, for which a velocity value of the first Doppler signal is greater than a threshold value, as outliers, determine pixels other than the first pixels from among the plurality of pixels as 9 and is therefore, rejected under the same rationale.
Regarding Claim 20, Wong further teaches: A computer program product comprising a computer-readable storage 30medium, 38wherein the computer-readable storage medium comprises instructions, when executed on a computing device, causing the computing device (“…a non-transitory computer readable storage medium has stored therein data representing instructions executable by a programmed processor for motion artifact suppression in medical diagnostic ultrasound. The storage medium includes instructions for detecting at least lateral motion between data acquired at different times, determining a threshold value for velocity as a function of the detected at least lateral motion, estimating velocities, and thresholding the velocities with the threshold value for velocity.” [0008]) to: 
obtain a first Doppler signal where clutter filtering corresponding to each of a plurality of pixels is not performed and a second Doppler signal where clutter filtering 5corresponding to each of the plurality of pixels is performed (Fig. 5, element 30, acquire frames of data, [0029-0040]; “The ultrasound data represents a plane or volume of a patient. A volume is scanned along different planes or other distribution of scan lines within the volume. The scanned volume or plane is an interior of an object, such as the patient. The data representing the patient is formed from spatial sampling of the object.” [0030]; “The frames of ultrasound data represent flow power response from a patient. Flow power may be clutter power. Flow data is generated from the spatial or beamformed samples of the ensemble. Any flow data may be generated, such as velocity, energy (power), and/or variance. Doppler processing, such as autocorrelation, may be used. In other embodiments, temporal correlation may be used. Another process may be used to estimate the flow data. Color Doppler parameter values (e.g., velocity, energy, or 
determine a first motion score indicating a degree of flash artifact occurrence by using velocity information of the first Doppler signal (Fig. 5, element 32, detect motion,[0041-0048], “All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions.” [0047]. Examiner notes the determine limitation is the intended use of the velocity information.);
determine a first weight for suppressing flash artifacts of each pixel based on the first motion score and a velocity difference value between the first Doppler signal and 10the second Doppler signal (Fig. 5, elements 34, 36, 38 and 40, set clutter filter based on detected motion, set velocity threshold, set clutter shift, set cutoff frequency, [0049-0060]; “In act 34, one or more characteristics of clutter filtering are set. The characteristics are set as a function of the correlation coefficient. The amount of motion detected is used for setting. Any mapping function 
and generate a first Doppler image of the object by applying the first weight to the second Doppler signal of each pixel (“In act 46, the clutter filtered estimates are used for imaging. An image of the flow in the patient is generated. The image is generated from an output of the clutter filtering. The clutter filtering operates on the flow estimates, such as Doppler data. The image is a color flow or tissue Doppler image. The image represents the flow, such as being a color velocity or energy image.” [0066]),
and display the first Doppler image of the object (“The flow may be overlaid or displayed with B-mode or tissue data. Two-dimensional images may be provided. A sequence of images may be provided. Three-dimensional renderings or color M-mode images may be provided.” [0067]).
Wang is silent with regards to a velocity difference value.
Beach in the field of ultrasound imaging systems teaches: “By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. In color-flow imaging, multiple pulses (commonly from 6 to 16 pulses) are transmitted and received along each scan line at a rate known as the pulse repetition frequency (PRF). A collection of received temporal samples from each spatial location is thus called an "ensemble." A color-flow processor 26 estimates the blood flow velocity from the ensemble of data by estimating the phase difference between the adjacent temporal samples, typically using an autocorrelation algorithm. A 2D image is created by acquiring multiple samples from different spatial locations. 
Since Wang has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include a velocity difference value as taught in Beach to provide an “…estimate of the instantaneous position of the scatterer.” (Beach, [0093]).

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Beach and Moehring et. al. (U.S. 20020091319, July 11, 2002)(hereinafter, “Moehring”).
	Regarding Claim 7, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
With regards to limitations, wherein the providing of the information indicating the degree of flash artifact suppression comprises displaying, along with the first motion score, a second motion score indicating a degree of remaining flash artifacts after the 10first weight and the second weight are applied, Wong teaches motion scores: Fig. 5, element 32, detect motion,[0041-0048], “All of the Doppler, flow, power, or clutter strength data for one frame is correlated with all of the data for another frame. Sub-sets of data may be correlated. Frame correlation may include calculating local motion vectors between frames. Two or more motion vectors are calculated between any two frames. The clutter filtering may be the same for entire frames or may adapt locally by location or sub-regions. If motion vectors are used, the adjustments to clutter shifting, wall filter cutoff and post detection velocity threshold may be changed from sample to sample or between regions.”; Fig. 5, elements 34, 36, 38 and 40, set clutter filter 
Wong does not explicitly teach displaying the motion scores.
Moehring in the field of Doppler ultrasound systems teaches various graphical display modes as seen in Figs. 1-8 [0026-0027][0030][0033-0035] of illustrating diagnostic information resulting from doppler ultrasound systems such as the depth-mode display in Fig. 2 that illustrates the clutter filtering with threshold magnitude clutter cutoff thresholds and velocity information on the figure [0026-0027].
Since Wong has the system capabilities, it would be obvious to one of ordinary skill in the art to modify the information displayed as taught in Moehring providing “…not only convenient means for locating the desired sample volume, but also provides a particularly useful technique for distinguishing embolic signals from artifact signals, and perhaps even for characterizing different embolic signals.” (Moehring, [0038]. It would be an obvious design choice to one of ordinary skill in the art before the effective filing date, to rearrange the information obtained in Wong and Moehring to a design choice configuration that would allow 
Regarding Claim 17, the combination of references Wong and Beach substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein the controller is further configured to control the display to provide the information indicating the degree 10of flash artifact suppression by displaying, along with the first motion score, a second motion score indicating a degree of remaining flash artifacts after the first weight and the second weight are applied, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong et. al. U.S. 20160058425 flash suppression ultrasound system
Moehring et. al. U.S. 20050033174 doppler ultrasound system for monitoring blood flow and hemodynamics
Chomas U.S. 20060064018 transmit power level in contrast ultrasound images.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL ALY FARAG/Examiner, Art Unit 3793                       

/JONATHAN CWERN/Primary Examiner, Art Unit 3793